


Exhibit 10.3


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
13th day of December, 2015 (the “Effective Date”), by and between Cumulus Media
Inc. (the “Company”), and Suzanne Grimes (the “Executive”) (collectively the
“Parties” and individually a “Party”).
WHEREAS the Company wants to employ Executive, and Executive wants to accept
such employment and come to work for the Company;
WHEREAS Executive will have access to the Company’s confidential business
information, including information relating to the Company’s network sales and
programming plans and initiatives, budgeting procedures, Company policies and
procedures, policies and operational guidelines;    
WHEREAS Executive will serve as a primary point of contact for the Company with
numerous customers, and will develop and maintain the Company’s relationships
with those customers on behalf of the Company;
WHEREAS Executive and the Company agree that the Company’s relationships with
its customers and its confidential business information are valuable assets of
the Company and essential to the Company’s success in its highly competitive
market;
WHEREAS the Company has agreed to provide Executive additional consideration for
entering into this Agreement, including continued access to the Company’s trade
secrets and confidential information as it is developed by the Company.
WHEREAS the Company would suffer irreparable harm if Executive were to misuse
the customer relationships that Executive develops on the Company’s behalf, or
the confidential information that Executive obtains while in the Company’s
employ, to compete unfairly against the Company;
WHEREAS Executive will gain relationships with other Company employees and
knowledge of the Company’s relationships with other employees, which knowledge
could be misused to disrupt the Company’s operations if Executive were to
solicit such other employees for employment by a competitor of the Company; and
NOW THEREFORE in consideration of the mutual covenants and obligations contained
herein, and for other good and valuable consideration, the sufficiency of which
the parties hereby acknowledge, Executive and the Company agree as follows:
1.DEFINITIONS. For construing this Agreement, including all exhibits and
attachments, the following definitions shall apply.

1



--------------------------------------------------------------------------------




1.1    “Company Business” (i) operation, management, promotion, sales and
marketing of national radio network programming, including affiliate and network
programming, and (ii) the operation, promotion, and marketing of commercial
radio stations.
1.2     “Business Area” means the United States of America. Executive and the
Company agree that Executive will carry out the Company Business and Executive’s
Job Duties throughout the nationwide Business Area.
1.3     “Competing Business” means any person (including Executive) or entity
carrying on a business that is the same or essentially the same as the Company
Business.
1.4     “Confidential Information” means all information that: (i) the Company
tries to keep secret and (ii) has commercial value to the Company or is of such
a nature that its unauthorized disclosure would be detrimental to the Company’s
interest, including, for instance, the Company’s information concerning price
and discount arrangements with sponsors/ customers, information concerning
sponsors’/customers’ particular needs, preferences, and interests (and how the
Company uses such information to maintain a competitive advantage), marketing
plans, business strategies, promotion plans, financial information, forecasts,
and personnel information. Confidential Information does not include information
that (i) is in or enters the public domain other than by breach of this
Agreement or (ii) is known or becomes known to Executive from a source other
than the Company provided that the source does not make the information known to
the Executive in violation of a contractual or other legal duty owed to the
Company.
1.5    “Job Duties” means the following:
1.5.1    As President of Westwood Division (the “Division”), Executive will lead
the overall strategy and execution of the network and national sales and
operations for the Company and other duties as reasonably assigned by the
Company’s Chief Executive Officer or other designated officer.
1.5.2    As Executive Vice President, Corporate Marketing, with the oversight
from the CEO, will lead the development and execution of the Company’s marketing
function to increase overall Company revenues and other duties related to the
Company’s marketing efforts as reasonably assigned by the Company’s Chief
Executive Officer or other designated officer.
1.5.3    Without limiting the generality of the foregoing, Executive shall be
reasonably available to attend staff meetings and conferences all as directed by
Company management. Executive agrees that he has been assigned and will carry
out these Job Duties on behalf of the Company.
2.EXECUTIVE’S SERVICES AND DUTIES.
2.1    Services. Upon and subject to the terms, conditions and other provisions
of this Agreement, the Company shall employ Executive during the Employment
Period as the

2



--------------------------------------------------------------------------------




Company’s President of the Westwood division and Executive Vice President,
Corporate Marketing. Executive shall (i) be based in the Company’s New York City
offices, (ii) report to the Company’s Chief Executive Officer and/or to another
person designated by the Company in the Company’s sole discretion, and (iii)
faithfully perform the Job Duties identified in Paragraph 1.5 above. In
addition, Executive shall perform such reasonable duties and responsibilities
related to the Job Duties as may from time to time be duly authorized or
directed by the Company.
2.2    Executive Commitments.
2.2.1    Executive agrees to comply with all written policies of the Company
throughout the Employment Period. Executive further agrees that neither
Executive nor members of Executive’s immediate family will accept any money,
merchandise, service or other item of value from any other person or company in
exchange for the inclusion of any “plugs,” endorsement or other matter in any
broadcast by a Company station, except with written consent of Company following
Executive’s full disclosure of the facts. Executive also acknowledges and
understands Sections 317 and 508 of the Communications Act and the FCC’s Rules
governing “payola” and sponsorship identification, and is aware of Executive’s
own personal responsibilities and criminal liabilities thereunder; and Executive
commits to carefully comply with those laws during the life of this Agreement.
Executive further agrees that Executive will not retain or acquire any outside
economic interest, which in Company’s reasonable judgment in any material way
could compromise faithful and “best efforts” performance of Executive’s duties
or influence presentation of any broadcast matter; and that Executive will
provide written disclosure of any economic interests to the Company that might
be considered as having such an effect.
2.2.2    During the Employment Period (as defined below), Executive will not
negotiate, allow any person or entity to negotiate on Executive’s behalf, or
enter into any oral or written agreement for Executive’s services, give or
accept an option for Executive’s service, enter into employment of, perform
services for, or grant or receive future rights of any kind to provide
Executive’s services to or from any person or entity whatsoever including
without limitation services to be performed after the Employment Period except
in the event that a notice of non-renewal is presented by either party in
accordance with Section 3 below.
2.3    Sole Employment. During the Employment Period, Executive shall devote
Executive’s full business time, energy, ability, attention and skill to
Executive’s employment hereunder. Executive agrees that, during the Employment
Period, Executive will not provide services as an employee, consultant,
independent contractor or otherwise to any individual or entity without the
written consent of the Company. Moreover, during the Employment Period,
Executive shall not serve on any board of (or otherwise participate in or
provide services to) any for-profit enterprise, and shall only be permitted to
serve on the board (or otherwise participate in or provide services to), a
non-profit enterprise with the prior written approval of the Company’s Chief
Executive Officer, which shall be given or withheld in such individual’s sole
discretion.

3



--------------------------------------------------------------------------------




3.TERM. The term of Executive’s employment by the Company under this Agreement
(the “Employment Period”) shall commence on January 4, 2016 and shall continue
until July 3, 2018. The Employment Period shall be automatically extended from
year to year unless either the Company or Executive gives written notice of
non-renewal to the other party on or before that certain date that is six (6)
months prior to the end of the Employment Period. The term “Employment Period”
shall refer to the Employment Period if and as so extended.
4.COMPENSATION AND OTHER BENEFITS. Executive acknowledges and agrees that
Executive’s right to compensation under this Agreement terminates at the end of
the Employment Period, except as provided otherwise in this Agreement. As
compensation in full for the services to be rendered by Executive hereunder, the
Company shall pay to Executive the following compensation:
4.1    Salary. The Company shall pay to Executive the amount of $600,000 per
annum, less all legally required and previously authorized deductions, payable
semi-monthly or on such other payment schedule as shall be applied to all
similarly situated employees, for work performed during the regular preceding
pay period (“Base Salary”). Annual increases in Executive’s Based Salary based
on merit shall be considered after each twelve-month period of the Employment
Period but shall at all times be given or withheld in the Company’s sole
discretion.
4.2    Annual Bonuses.
4.2.4    During the Employment Period, Executive will be eligible to receive
annual bonuses as set forth below. All bonuses, if earned, will be paid within a
reasonable time after the finance department closes out the relevant bonus
period. All bonuses will be paid after sales adjustments and bad debt are taken
into consideration. No pro rata bonuses are earned on services rendered if
Executive’s employment is terminated prior to completion of the applicable bonus
period except as otherwise provided in Section 5.4 below and in the event
Company elects not to renew this Agreement in accordance with Section 3 above.
In the event of such non-renewal by Company, Executive would be eligible to
receive a pro rata portion of the target annual bonus for the applicable bonus
period at such time as annual bonuses are generally awarded by the Company to
Company employees with respect to such bonus period, as calculated and paid by
the Company in the ordinary course. Other than the payments set forth in this
Section 4.2, the Company shall have no further obligations to Executive for
bonus payments.
4.2.5    At the end of each calendar year during the Employment Period,
Executive shall be eligible to receive an annual bonus in a target amount of
eighty percent (80%) of Executive’s Base Salary, provided that the actual amount
of such bonus will be established in good faith by the Chief Executive Officer
in collaboration with Executive, and may be above or below such target.  In
considering such bonus award, the Chief Executive Officer shall consider, among
other things, the achievement of performance criteria/goals relating to
Executive, the various Job Duties of Executive, and/or the Company, as such
criteria and goals are determined each year in good faith by the Chief Executive
Officer.   There will be no annual bonus eligibility with respect to services
rendered by Executive in calendar year 2015.

4



--------------------------------------------------------------------------------




4.3    Equity Awards. Subject to and upon the terms, conditions, and
restrictions set forth in the Company’s standard stock option agreement and
applicable equity incentive plan (as may be amended from time to time by the
Company), as soon as reasonably practicable after all such shares, collectively,
become available to Company for grant to Executive, the Company shall grant to
Executive an option (the “Initial Option”) to purchase 200,000 shares of Cumulus
Media Inc.’s Class A Common Stock (the “Initial Option Shares”). Company
represents to Executive that the Compensation Committee of the Board of
Directors of the Company has approved the grant of the Initial Option Shares in
accordance with the foregoing. In addition, during the later of the first
quarter of calendar year 2017 and as soon as reasonably practicable after that
certain date when all such shares, collectively, are available to Company for
grant to Executive, the Chief Executive Officer will recommend to the
Compensation Committee of the Board of Directors of Company that the Company
grant to Executive a second option (the “Second Option,” and together with the
Initial Option, the “Options”) to purchase 200,000 shares of Cumulus Media
Inc.’s Class A Common Stock (the “Second Option Shares”). The award of the
Second Option shall be subject to the approval of Compensation Committee of the
Company’s Board of Directors, which approval may be granted or withheld in such
committee’s sole discretion. If granted, the Options may be exercised from time
to time in accordance with the terms of the applicable stock option agreements.
The Initial Option Shares and Second Option Shares may be purchased at a price
equal to the closing price of the Cumulus Media, Inc.’s Class A Common Stock on
the date of their respective grants, subject to adjustment as may be provided in
the stock option agreement. The Options are intended to be a nonqualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code, or any
successor provision thereto.
4.4    Vacation. Executive shall be entitled to four (4) weeks paid vacation per
annum, which shall accrue monthly on a pro rata basis. At year-end, any accrued
but unused vacation may not be rolled into the next calendar year and will be
forfeited.
4.5    Benefits. Executive shall be entitled to participate in the benefit plans
and programs generally available to its other similarly situated employees,
provided that Executive meets all eligibility requirements under those plans and
programs. Executive shall be subject to the terms and conditions of the plans
and programs, including, without limitation, the Company’s right to amend or
terminate the plans at any time and without advance notice to the participants.
4.6    Business Expenses. The Company shall reimburse Executive for ordinary,
necessary and reasonable expenses incurred in the course of performing
Executive’s duties and obligations with respect to the business of the Company,
including expenses for pre-authorized entertainment and travel. The Company
shall promptly reimburse Executive for all such expenses paid by Executive on
behalf of the Company upon the presentation by Executive of an itemized request
for reimbursement of expenditures on Company-approved forms and supported by
documentation.

5



--------------------------------------------------------------------------------




5.TERMINATION.
5.1    Death or Disability. Upon the death of Executive, this Agreement shall
automatically terminate and all rights of Executive and Executive’s heirs,
executors and administrators to compensation and other benefits under this
Agreement shall cease.
The Company may, at its option, terminate this Agreement upon written notice to
Executive if Executive, because of physical or mental incapacity or disability,
fails to perform the essential functions of Executive’s position hereunder for a
continuous period of 90 days or any 120 days within any twelve-month period. In
the event of any dispute regarding the existence of Executive’s incapacity
hereunder, the matter shall be resolved by the determination of a physician to
be selected by the Company. Executive agrees to submit to appropriate medical
examinations for purposes of such determination.
If Executive is terminated by reason of Executive’s death or disability,
Executive shall be entitled to receive any Base Salary to which Executive is
entitled for work performed through the Date of Termination and not previously
paid to Executive. Aside from the provisions of this paragraph, the Company
shall have no further obligations to Executive after termination due to death or
disability unless, (i) between the date hereof and the date of termination,
Company makes available to its employees additional death or disability benefits
pursuant to Company plans or policies generally applied, and Executive has
elected to participate therein prior to the date of termination or (ii)
additional obligations are contained in another written agreement between the
parties hereto as signed by each party.
5.2    The Company’s Right to Terminate. The Company may terminate this
Agreement for any reason or no reason at any time, such termination being a
termination “without Cause”. The Company also may at any time terminate
Executive’s employment for “Cause,” which shall include: (i) deceit, dishonesty
or wrongful appropriation for personal use or benefit of Company property or
money; (ii) continued disregard of directions by senior management of the
Company after notice or Executive’s insubordination to Executive’s supervisors;
(iii) continued violations of Company policies or procedures after notice, a
material violation of Company policies or procedures, or Executive’s refusal,
after notice, to comply with the Company’s standards of good taste; (iv)
excessive unexcused absences from work after notice; (v) breach by Executive of
this Agreement; (vi) assault or battery; (vii) conduct involving moral
turpitude, including an arrest or conviction of Executive or a no-contest plea
by Executive for a crime of moral turpitude or a felony, or Executive’s guilty
plea to a lesser-included offense or crime in exchange for withdrawal of a
felony indictment, felony charge by information, or a charged crime involving
moral turpitude, whether the charge arises under the laws of the United States
or any other state within the United States, or any crime that reflects
adversely upon Executive or Executive’s character; (viii) any action or conduct
by Executive that causes public discredit to Executive or to the Company or may
be reasonably likely to jeopardize a FCC license of any broadcast station owned
by the Company; and/or (ix) violation of any FCC rule or regulation, or any
state or federal law, provided that such violation does not result from
Executive’s reliance on advice of counsel.

6



--------------------------------------------------------------------------------




5.3    Executive’s Right to Terminate. In the absence of a basis for termination
of this Agreement for Cause by the Company, Executive may at any time
voluntarily terminate employment with the Company for “Good Reason”, which shall
include only: (i) the failure of the Company to pay or cause to be paid any of
Executive’s Base Salary or any other compensation or benefits as and when due
and owing hereunder, or any reduction thereof; (ii) any material diminution of
Executive’s authority or responsibilities or Job Duties; (iii) the assignment to
Executive of any duties materially inconsistent with those defined in Section
1.5 and described in Section 2 hereof without Executive’s prior consent; (iv)
the relocation of Executive’s principal place of business outside of New York
City without Executive’s prior consent; or (v) any breach of this Agreement by
Company. Such termination shall not be effective unless written notice is given
by Executive to the Company, specifying the reason and provision hereunder
forming the basis for such termination with “Good Reason”, and the Company fails
to cure such Good Reason within thirty (30) days after receipt of such written
notice.
5.4    Payments Upon Termination. In the event of a termination of Executive’s
employment by the Company for Cause, (i) the Company shall pay Executive any and
all unpaid Base Salary, earned and payable bonuses, if any, accrued but unused
vacation, unreimbursed expenses and all other compensation and benefits owed to
Executive through the date of termination with the Company on the next regularly
scheduled payroll, and (ii) the Company shall have the right to deduct from
Executive’s final paycheck any used but unearned vacation.  In the event of a
termination by the Company “without Cause,” or a termination by Executive for
Good Reason, prior to the end of the Employment Period, and subject to
Executive’s execution of a separation and release agreement in favor of the
Company (in a form provided by Company and which shall include a
non-disparagement commitment from Executive), (A) Executive shall continue to be
entitled to payment of Executive’s Base Salary and target annual bonus through
the balance of the Employment Period, and (B) Company will reimburse or pay
directly on Executive’s behalf (at Company’s election), eighteen (18) months of
COBRA coverage, provided that Executive elects such coverage and Executive
remains eligible therefor under COBRA. In the event that Company elects to
reimburse such amounts, such reimbursement is contingent on Executive making
timely COBRA premium payments. All other employee benefits will cease as of
Executive’s last day of work. With respect to subsection (B) above, the payment
of Base Salary shall be made to Executive through the balance of the Employment
Period in accordance with the Company’s normal payroll schedule (as may be
amended by the Company from time to time), and the target bonus amounts shall be
paid to Executive at such times as Company generally makes annual bonus awards
to executive-level employees but in no event later than March 15 of the year
following the year to which the bonus relates.
5.5    Return of the Company’s Property upon Expiration or Termination: In the
event that the Employment Period expires or terminates for any reason, within
three (3) business days after such expiration or termination, Executive shall
promptly return to the Company all property of the Company then in Executive’s
custody, possession or control. Executive agrees and consents to the Company
deducting from Executive’s final paycheck any receivables or other amounts owed
by Executive to the Company (such as, amounts owed for

7



--------------------------------------------------------------------------------




personal use of company mail service, cell phones and/or car, reimbursement of
moving expenses, etc.) and the approximate current fair market value of any the
Company property still in the possession of the Executive that has not been
returned to the Company.
6.PROTECTION OF CONFIDENTIAL INFORMATION.
6.1    Executive agrees that all Confidential Information is confidential to and
the exclusive property of the Company. Upon request by the Company, and in any
event upon termination of Executive’s employment with the Company for any
reason, Executive shall promptly deliver to the Company all property belonging
to the Company, including all Confidential Information then in Executive’s
possession, custody, or control, except that Company agrees herein that
Executive may retain contact information for individuals with whom Executive
developed professional relationships during the course of the performance of
Executive’s Job Duties.
6.2    During Executive’s employment by the Company, and for 12 months after
termination of such employment, Executive shall not, directly or indirectly,
within the United States disclose any Confidential Information to any person or
entity, or use or allow others to use through Executive any Confidential
Information, except as necessary for performance of Executive’s Job Duties.
7.AGREEMENT NOT TO COMPETE. While employed by the Company, and for 6 months
following termination of such employment, Executive shall not, directly or
indirectly, engage in any activities the same or essentially the same as
Executive’s Job Duties for any Competing Business located or operating within
the Business Area. Executive further agrees that during the pendency of any
litigation to enforce this Section 7, including all appeals, the non-compete
period identified herein shall automatically be tolled for such period of time
until the litigation is fully and finally resolved. Notwithstanding the
foregoing, this Section 7 shall not apply in the event that Company or Executive
elects not to renew this Agreement at the end of the Employment Period.
8.AGREEMENT NOT TO SOLICIT SPONSORS/CUSTOMERS. During Executive’s employment by
the Company and for 12 months following termination of such employment,
Executive shall not, directly or indirectly, for any Competing Business,
solicit, for the purpose of selling advertising time, any sponsor/ customer of
the Company with which Executive had Contact during the 12 months preceding the
termination of Executive’s employment. For purposes of this Section 8, “Contact”
means any interaction between Executive and a sponsor/customer which took place
in an effort to establish or further the business relationship between the
Company and the sponsor/customer. Executive further agrees that during the
pendency of any litigation to enforce this Section 8, including all appeals, the
non-solicitation period identified herein shall automatically be tolled for such
period of time until the litigation is fully and finally resolved.
Notwithstanding the foregoing, this Section 8 shall not apply in the event that
Company or Executive elects not to renew this Agreement at the end of the
Employment Period.

8



--------------------------------------------------------------------------------




9.AGREEMENT NOT TO SOLICIT EMPLOYEES. During Executive’s employment by the
Company and for 12 months following termination of such employment, Executive
shall not, directly or indirectly, solicit for employment by a Competing
Business any of the Company’s then-current sales, programming, managerial, or
network employees with whom Executive dealt while employed. Executive further
agrees that during the pendency of any litigation to enforce this Section 9,
including all appeals, the non-solicitation period identified herein shall
automatically be tolled for such period of time until the litigation is fully
and finally resolved.
10.INJUNCTIVE RELIEF. Executive agrees that the provisions of Paragraphs 6, 7,
8, and 9 of this Agreement are reasonable and necessary to protect the Company’s
property and business, and that Executive’s breach of any of those provisions
may cause the Company to suffer irreparable loss and damage. Accordingly,
Executive agrees that if Executive breaches or threatens to breach any of those
provisions, the Company shall be entitled to seek immediate injunctive relief to
enforce this Agreement, money damages for whatever harm such breach causes the
Company, and whatever other remedies are available.
11.NO LIMITATION OF RIGHTS. Nothing in this Agreement shall limit or prejudice
any rights of the Company under applicable federal and/or state, common and/or
statutory law.
12.EXECUTIVE REPRESENTATIONS AND WARRANTIES. Executive warrants, represents, and
covenants with the Company that the execution, delivery, and performance of this
Agreement by Executive does not conflict with, violate any provision of, or
constitute a default under any agreement, judgment, award or decree to which
Executive is a party or by which Executive is bound including, but not limited
to, any implied or express agreement with any of Executive’s prior employers. In
performing duties for the Company under this Agreement, Executive will not use
or disclose any trade secrets that Executive learned from employment with any
prior employer, and Executive will not use any files, documents, or other
property belonging to a former employer, except as permitted in writing by such
prior employer. Before using or disclosing such trade secrets, files, documents
or other property, Executive will provide a copy of the written permission to
the Company.
13.Intentionally Deleted.
14.INTANGIBLE RIGHTS. Executive acknowledges the Company’s sole ownership of all
rights to all material created, used or participated in by Executive and
broadcast by the Company during the term of this Agreement.
15.NOTICES. All notices and other communications required to be given in writing
under this Agreement shall be deemed given when: (i) delivered personally or by
overnight courier to the following address of the other party hereto (or such
other address for such party as shall be specified by notice given pursuant this
Section); or (ii) sent by facsimile to the following facsimile number of the
other party hereto (or such other facsimile number for such party as shall be
specified by notice given pursuant to this Section), with the confirming copy
delivered by overnight courier to the address of such party:

9



--------------------------------------------------------------------------------




If to the Company:
Cumulus Media Inc.

3280 Peachtree Street, NW
Suite 2300
Atlanta, GA 30305
Attn: Chief Executive Officer
With a copy to:
Cumulus Media Inc.

3280 Peachtree Street
Suite 2300
Atlanta, GA 30305
Attn: Legal Department


If to Executive:
Suzanne Grimes

c/o Westwood One, Inc.
220 West 42nd Street
New York, NY 10036
16.ENTIRE UNDERSTANDING; AMENDMENTS. This Agreement, as well as any attachments
or exhibits, constitutes the entire agreement and understanding between the
parties with respect to the employment of Executive by the Company, and
supersedes all prior agreements, representations and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
This Agreement may not be modified or changed except by written instrument
signed by both parties.
17.GOVERNING LAW; VENUE. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
18.PARTIES IN INTEREST; ASSIGNMENT. The Company may assign this Agreement or any
interest therein, by operation of law or otherwise, to: (i) any successor to all
or substantially all of the equity ownership interests, assets or business by
dissolution, merger, consolidation, transfer of assets, or otherwise (these
circumstances collectively referred to as “change of control”) of the Company;
or (ii) any direct or indirect subsidiary of the Company or of any such
successor referred in (i) hereof. Except as stated herein, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties and their respective successors and permitted assigns any rights or
remedies under or by reason of this Agreement.
19.SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, unenforceable or
illegal in any respect under applicable law or rule in any jurisdiction, such
invalidity, unenforceability or illegality shall not affect the validity,
legality, or enforceability of any other provision of this Agreement, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, unenforceable or illegal provision had never been contained
herein.

10



--------------------------------------------------------------------------------




20.SECTION 409A OF THE CODE. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
will be either exempt from Section 409A, or if such payments could constitute
“deferred compensation” within the meaning of Section 409A, compliant with
Section 409A. Each payment under this Agreement shall be treated as a separate
payment, including payments made in installments. Notwithstanding the foregoing,
the Executive acknowledges and agrees that she shall be solely responsible for,
any taxes or penalties that may be imposed on the Executive under Section 409A
with respect to the Executive’s receipt of payments hereunder; provided, that
nothing in this Section 16 shall be construed as a waiver by the Executive of
any claims she may have against the Company related to any operational failures
by the Company which are finally determined to be the cause of any such taxes or
penalties under Section 409A. This Agreement shall be administered and
interpreted in a manner consistent with this intent. Consistent with that
intent, and to the extent required under Section 409A, for benefits that are to
be paid in connection with a termination of employment, “termination of
employment” shall be limited to such a termination that constitutes a
“separation from service” under Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is a “specified employee,”
determined pursuant to procedures adopted by the Company in compliance with
Section 409A, on the date of her separation from service (within the meaning of
Treasury Regulation section 1.409A-1(h)) and if any portion of the payments or
benefits to be received by the Executive upon her termination of employment
would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid or
made available on the earlier of (i) the first business day of the seventh month
after the date of the Executive’s termination of employment, or (ii) the
Executive’s death. For purposes of application of Section 409A, to the extent
applicable, each payment made under this Agreement shall be treated as a
separate payment. Notwithstanding any provision of this Agreement to the
contrary, to the extent any reimbursement or in-kind benefit provided under this
Agreement is nonqualified deferred compensation within the meaning of Section
409A: (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
21.Indemnification. With regard to actions or inactions during the Term, the
Company shall provide the Executive with indemnification and directors’ and
officers’ liability insurance on terms no less favorable than those applicable
to current and former directors or officers of the Company who served during the
Term generally.
1.SURVIVABILITY. Executive acknowledges and agrees that Executive is bound by
the provisions set forth Sections 3.3, 6, 7, 8, 9 herein for so long as
Executive remains employed by the Company regardless of when this Agreement
expires or is terminated.

11



--------------------------------------------------------------------------------




Executive further acknowledges and agrees that, after Executive’s employment
with the Company is terminated either by Executive or the Company, Executive
will remain bound by the provisions set forth Sections 3.3, 6, 7, 8, 9 herein
for the specific post-employment periods set forth in those respective
provisions and that the termination or expiration of this specific Agreement
does not trigger the commencement of the post-employment periods set forth
Sections 3.3, 6, 7, 8, 9 herein. Such post-employment periods shall commence at
the time that Executive’s employment is terminated, not when this Agreement
expires or is terminated. Sections 10, 11, 14, 17, 19, 20 and this Section 21
shall also survive the expiration or earlier termination of this Agreement.
2.FULL UNDERSTANDING. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress and that Executive freely and voluntarily enters into it;
and (iv) Executive has read this

12



--------------------------------------------------------------------------------




document in its entirety and fully understands the meaning, intent and
consequences of this document.
COMPANY    
                        
By:
 
/s/ Richard S. Denning
 
 
Richard S. Denning
 
 
Title: Senior Vice President, Secretary and General Counsel



EXECUTIVE
                        
By:
 
/s/ Suzanne M. Grimes
 
 
Suzanne M. Grimes




13

